 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
November 27, 2019, between Exactus, Inc., a Nevada corporation (the “Company”),
and the purchasers identified on the signature pages hereto (including each
successors and assigns, the “Purchaser” or in the aggregate, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506 promulgated thereunder, the Company desires
to issue and sell to the Purchasers, and the Purchasers, desire to purchase from
the Company, Securities of the Company as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Transaction Documents (as defined herein),
and (b) the following terms have the meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(ii).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which the Federal
Reserve Bank of New York is not open for business.
 
“Closing” means, as applicable, the closing that occurs on the Initial Closing
Date, Second Closing Date and Third Closing Date of the purchase and sale of the
Securities pursuant to Section 2.2.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto in connection
with the applicable Closing (i.e., the Initial Closing, Second Closing or Third
Closing), and all conditions precedent to (i) each Purchaser’s obligation to pay
the Subscription Amount as to the applicable Closing and (ii) the Company’s
obligations to deliver the Securities as to the applicable Closing have been
satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
 
 
-1-

 
 
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option,
warrant, unit or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion Shares” shall have the meaning ascribed to such term in the Notes.
 
“Covered Person” shall have the meaning ascribed to such term in Section
3.1(qq).
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Disqualification Events” shall have the meaning ascribed to such term in
Section 3.1(qq).
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(q).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (i) Common Stock by the Company pursuant
to the terms and conditions of this Agreement, (ii) the issuance of (a)
Conversion Shares upon conversion of the Notes or any other Notes issued under
this Agreement in accordance with the terms of such Notes, which for the
avoidance of doubt, includes any adjustment to the conversion price prior to
conversion hereof or thereof, and (b) Warrant Shares upon exercise of the
Warrants in accordance with the terms of the Warrants, which for the avoidance
of doubt, includes any adjustment to the Exercise Price prior to exercise
thereof, (iii) the issue of shares of Common Stock or options to employees,
officers, directors, consultants, advisors or contractors of the Company
pursuant to any stock or option plan duly adopted for any such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose, provided, in no event shall the aggregate amount of such issuances to
employees, officers, directors, consultants, advisors or contractors of the
Company during the period commencing on the Closing Date and ending on the date
no Notes are outstanding, exceed five percent (5%) of the outstanding shares of
Common Stock (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions following the Closing Date),
(iv) issuance of securities in connection with strategic license agreements,
mergers, acquisitions, purchases or leases of assets and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital and (v) the issuance of Common Stock upon the exercise or
exchange of or conversion of any Common Stock Equivalents issued and outstanding
on the date of this Agreement pursuant to terms and conditions applicable to
such Common Stock Equivalents in effect as of the date of this Agreement and
disclosed in filings of the Company with the Commission prior to the date of
this Agreement, provided that such Common Stock Equivalents have not been
amended since the date of this Agreement to increase the number of such Common
Stock Equivalents or shares of Common Stock issuable upon the exercise or
exchange of or conversion of such Common Stock Equivalents, or to decrease the
Exercise Price, exchange price or conversion price of such Common Stock
Equivalents (other than Common Stock Equivalents issued and outstanding on the
date of this Agreement, subject to exchange prices or conversion prices
adjustable pursuant to anti-dilution protection or in connection with stock
splits or combinations) or to extend the term of such Common Stock Equivalents.
 
 
“Exercise Price” shall have the meaning ascribed to such term in the Warrants.
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ii).
 
“Fixed Conversion Price” shall have the meaning ascribed to such term in the
Notes.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
 
 
-2-

 
 
 
 
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $500,000 due under
leases required to be capitalized in accordance with GAAP.
 
“Initial Closing” shall mean the date of execution of this Agreement.
 
“Initial Closing Date” shall mean the date of the Initial Closing.
 
“Initial Notes” shall have the meaning ascribed to such term in Section 2.1(a).
 
“Initial Subscription Amount” shall have the meaning ascribed to such term in
Section 2.1(a).
 
“Initial Warrants” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement required to be delivered pursuant to Section 2.3 of
this Agreement, in the form attached hereto as Exhibit C-1.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permit” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(nn).
 
“Notes” means the 8% Senior Secured Convertible Notes due, subject to the terms
therein, Twelve (12) months from the date of issuance, issued by the Company to
the Purchaser hereunder, in the form of Exhibit A attached hereto, and shall
include the Initial Notes, Second Notes and the Third Notes.
 
“Perfection Certificate” means the Perfection Certificate , in the form of
Exhibit F attached hereto.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Amount” means, as to the Purchaser, the amount set forth below the
Purchaser’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars, which shall equal the Purchaser’s
Subscription Amount.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
 
 
-3-

 
 
 
 
“Prohibited Short Sales” shall have the meaning ascribed to such term in Section
4.12.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.
 
“Registration Rights Agreement” means the Registration Rights Agreement , in the
form of Exhibit B attached hereto.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, (i) 300% of the maximum aggregate
number of shares of Common Stock (including all Conversion Shares) then issued
or potentially issuable in the future. upon conversion in full of the Notes, and
(ii) 100% of the maximum aggregate number of shares of Common Stock (including
all Warrant Shares), then issued or potentially issuable upon exercise in full
of the Warrants or otherwise in any Transaction Document, ignoring any
conversion or exercise limits set forth in the Notes and the Warrants, and
assuming (a) no conversions or redemptions of any principal amount of and/or any
other payments due under the Notes from the Original Issue Date (as defined in
the Notes) through the Trading Day immediately preceding the Maturity Date (as
defined in the Notes), (b) no exercise of the Warrants until the Trading Day
immediately preceding the Termination Date (as defined in the Warrants), (c) on
the Maturity Date and Termination Date, the Notes are fully converted and the
Warrants are fully exercised, respectively, and (d) (A) the Notes convert into
Common Stock at the Amortization Conversion Rate (as defined in the Notes) as of
a determination date, and (B) the Warrants exercise into Warrant Shares at the
Exercise Price (as defined in the Warrants) as of any determination date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Second Closing” means the third Business Day after the date of the filing of a
registration statement on Form S-1 (or another appropriate form in accordance
with the Registration Rights Agreement) in accordance with the terms of the
Registration Rights Agreement.
 
“Second Closing Date” shall mean the date of the Second Closing.
 
“Second Notes” shall have the meaning ascribed to such term in Section 2.1(b).
 
“Second Subscription Amount” shall have the meaning ascribed to such term in
Section 2.1(b).
 
“Second Warrants” shall have the meaning ascribed to such term in Section
2.1(b).
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Notes, the Warrants, the Conversion Shares, and the
Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
 
-4-

 
 
 
“Security Agreement” means the Security Agreement dated on or about the date
hereof by and among the Company, the direct and indirect Subsidiaries of the
Company , and the Purchaser as hereinafter amended and/or supplemented
altogether with all exhibits, schedules and annexes to such Security Agreement,
pursuant to which all Liabilities and Indebtedness of the Company to the
Purchaser under the Transaction Documents are secured by the Collateral which
security interest in the Collateral shall be perfected by the Lenders UCC-1,
filed with the Secretary of State of the State of Nevada, to the extent
perfectable by the filing of a UCC-1 Financing Statement, or if applicable, a
UCC-3 Financing Statement Amendment and such other documents and instruments
related thereto, which Security Agreement is annexed hereto as Exhibit C.
 
“Shell Company” means an entity that fits within the definition of “shell
company” under Section 12b-2 of the Exchange Act and Rule 144.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.
 
“Solicitor” shall have the meaning ascribed to such term in Section 3.1(qq).
 
“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified below the Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds, and shall
include the Initial Subscription Amount, the Second Subscription Amount and the
Third Subscription Amount.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Subsidiary Guarantee” means that certain Subsidiary Guarantee required to be
delivered pursuant to Section 2.3 of this Agreement, in the form attached hereto
as Exhibit C-2.
 
“Third Closing” means the date on which the date the registration statement on
Form S-1 (or another appropriate form in accordance with the Registration Rights
Agreement) filed in accordance with the terms of the Registration Rights
Agreement is declared effective.
 
“Third Closing Date” shall mean the date of the Third Closing.
 
“Third Notes” shall have the meaning ascribed to such term in Section 2.1(c).
 
“Third Subscription Amount” shall have the meaning ascribed to such term in
Section 2.1(c).
 
“Third Warrants” shall have the meaning ascribed to such term in Section 2.1(c).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; OTCQX and OTCQB.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Security Agreement, the Intellectual Property Security Agreement, the
Registration Rights Agreement, the Subsidiary Guarantees, the Perfection
Certificate, the Transfer Agent Instruction Letter, all other security related
instruments, agreements, documents and filings and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
 
 
-5-

 
 
 
“Transfer Agent” means, V Stock Transfer, the current transfer agent of the
Company, with a mailing address of 18 Lafayette Place, Woodmere, New York 11598
and a phone number of _(212) 828-8436, attention: Yoel Goldfeder, and any
successor transfer agent of the Company.
 
“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Conversion Shares
and the Warrant Shares pursuant to the Transaction Documents, in the form of
Exhibit D attached hereto.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.11(a).
 
“Warrants” means the warrants to purchase 275,612 shares of Common Stock in the
form attached as Exhibit E to this Agreement, and shall include the Initial
Warrants, Second Warrants and Third Warrants.
 
“Warrant Shares” shall have the meaning ascribed to such term in the Warrants.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase. (a) On the Initial Closing Date, subject to Section 2.2
and upon the terms and subject to the conditions set forth herein, substantially
concurrent with the execution and delivery of this Agreement by the applicable
parties hereto, the Purchasers for such amount set forth opposite each such
Purchaser’s name in column (3) of the Initial Closing Date Schedule of
Purchasers will purchase, severally and not jointly, an aggregate of Seven
Hundred Fifty Thousand Dollars ($750,000) in Subscription Amount (the “Initial
Subscription Amount”) corresponding to an aggregate of Eight Hundred and Thirty
Three Thousand Three Hundred Thirty Three and 33/100 Dollars ($833,333.33) in
Principal Amount of Notes (the “Initial Notes”) and Warrants to purchase 275,612
Warrant Shares (the “Initial Warrants”).
 
(b)           On the Second Closing Date, subject to Section 2.2 and upon the
terms and subject to the conditions set forth herein and provided that no Event
of Defaults under any Note exists, the Purchasers for such amount set forth
opposite each such Purchaser’s name in column (3) of the Second Closing Date
Schedule of Purchasers will purchase, severally and not jointly, an aggregate of
Two Hundred Fifty Thousand Dollars ($250,000.00) in Subscription Amount (the
“Second Subscription Amount”) corresponding to an aggregate of Two Hundred and
Seventy Seven Thousand Seven Hundred Seventy Seven and 77/100 Dollars
($277,777.77) in Principal Amount of Notes (the “Second Notes”) and Warrants to
purchase 91,871 Warrant Shares (the “Second Warrants”).
 
(c)           On the Third Closing Date, subject to Section 2.2 and upon the
terms and subject to the conditions set forth herein and provided that no Event
of Defaults under any Note exists, the Purchasers for such amount set forth
opposite each such Purchaser’s name in column (3) of the Third Closing Date
Schedule of Purchasers will purchase, severally and not jointly, an aggregate of
Seven Hundred Fifty Thousand Dollars ($750,000) in Subscription Amount (the
“Third Subscription Amount”) corresponding to an aggregate of Eight Hundred and
Thirty Three Thousand Three Hundred Thirty Three and 33/100 Dollars
($833,333.33) in Principal Amount of Notes (the “Third Notes”) and Warrants to
purchase 275,612 Warrant Shares (the “Third Warrants”).
 
2.2           Closing. On each Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the applicable parties hereto, the Company agrees
to sell, and each Purchaser, agrees to purchase, such Purchaser’s Closing
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser. At the closing (i) on the Initial Closing Date, each such Purchaser
shall deliver to the Company, via wire transfer to an account designated by the
Company, immediately available funds equal to such Purchaser’s Initial
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser, and the Company shall deliver to such Purchaser the Initial Notes and
Initial Warrants, as determined pursuant to Section 2.3(a), and the Company and
such Purchaser shall deliver the other items set forth in Section 2.3
deliverable at the Closing; (ii) on the Second Closing Date, each such Purchaser
shall deliver to the Company, via wire transfer to an account designated by the
Company, immediately available funds equal to such Purchaser’s Second
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser, and the Company shall deliver to such Purchaser the Second Notes and
Second Warrants, as determined pursuant to Section 2.3(a), and the Company and
such Purchaser shall deliver the other items set forth in Section 2.3
deliverable at the Closing; and (iii) on the Third Closing Date, each such
Purchaser shall deliver to the Company, via wire transfer to an account
designated by the Company, immediately available funds equal to such Purchaser’s
Third Subscription Amount as set forth on the signature page hereto executed by
such Purchaser, and the Company shall deliver to such Purchaser the Third Notes
and Third Warrants, as determined pursuant to Section 2.3(a), and the Company
and such Purchaser shall deliver the other items set forth in Section 2.3
deliverable at the Closing . Upon satisfaction of the covenants and conditions
set forth in Sections 2.3 and 2.4 for the Closing, the Closing may by agreement
be undertaken remotely by electronic exchange of Closing documentation.
 
 
 
-6-

 
 
 
 
2.3            Deliveries.
 
(a)           On or prior to each Closing Date (except as noted), the Company
shall deliver or cause to be delivered to each Purchaser the following(items
(i),(ii) and (vi)(vii)(viii)and (x) to be delivered only with respect to the
closing on the Initial Closing Date):
 
(i) this Agreement duly executed by the Company;
 
(ii) the Registration Rights Agreement duly executed by the Company;
 
(iii)
a Note (the Initial Note on the Initial Closing Date, the Second Note on the
Second Closing Date and the Third Note on the Third Closing Date) with the
applicable Principal Amount equal to the respective amounts set forth opposite
such Purchaser’s name in column (2) on the Schedule of Purchasers, registered in
the name of the Purchaser;
 
(iv)
such aggregate number of Warrants (the Initial Warrants on the Initial Closing
Date, the Second Warrants on the Second Closing Date and the Third Warrants on
the Third Closing Date) as is set forth across from such Purchaser’s name in
column (4) of the Schedule of Purchasers being purchased by such Purchaser at
the Closing pursuant to this Agreement.
 
(v)
a form of opinion from Company counsel in form and substance satisfactory to
Purchaser;
 
(vi)
the Security Agreement, duly executed by the Company and UCC-1s;
 
(vii)
the Intellectual Property Security Agreement and Subsidiary Guarantee, each duly
executed by the Company and each Subsidiary of the Company, as applicable;
 
(viii)
if and as applicable, UCC-3 filings terminating all UCC-1 financing statements
other than the UCC financing statement that references the Purchaser as the
secured parties;
 
(ix)
perfection certificate executed by the Company, which has been previously
provided to Purchaser;
 
(x)
the Subsidiary Guarantee executed by each Subsidiary and Intellectual Property
Security Agreement, each duly executed by the Purchaser and each Subsidiary; and
 
(xi)
an officer’s certificate in form and substance satisfactory to the Purchaser;
 
(xii)
a secretary’s certificate in form and substance satisfactory to the Purchaser,
including a Certified copy of the Certificate of Incorporation, Certificate of
Designation all as certified by the Secretary of State of the State of Nevada;
and
 
(xiii)
the Transfer Agent Instruction Letter duly executed by the Company and the
Transfer Agent.
 
(b)           On or prior to each Closing Date unless otherwise indicated, the
Purchaser shall deliver or cause to be delivered to the Company, as applicable,
the following (items (i), (iii) and (iv) to be delivered only with respect to
the Initial Closing):
 
(i) 
this Agreement duly executed by the Purchaser;
 
(ii) 
the Purchaser’s Subscription Amount as to the Closing by wire transfer to the
account specified in writing by the Company;
 
(iii) 
the Security Agreement, duly executed by the Purchaser; and
 
(iv) 
the Registration Rights Agreement duly executed by the Purchaser .
 
 
-7-

 
 
 
 
2.4            Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:
 
(i)
the accuracy in all material respects as at each Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
 
(ii)
all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to each Closing Date shall have been performed; and
 
(iii)
the delivery by the Purchaser of the items set forth in Section 2.3(b) of this
Agreement.
 
(b)           The respective obligations of each Purchaser hereunder in
connection with each the Closing are subject to the following conditions being
met:
 
(i)
the accuracy in all material respects when made as to each Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);
 
(ii)
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii)
the delivery by the Company of the items set forth in Section 2.3(a) of this
Agreement;
 
(iv)
there is no existing Event of Default (as defined in the Notes) and no existing
event which, with the passage of time or the giving of notice, would constitute
an Event of Default;
 
(v)
there is no breach of an obligations, covenants and agreements under the
Transaction Documents and no existing event which, with the passage of time or
the giving of notice, would constitute a breach under the Transaction Documents;
 
(vi)
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;
 
(vii)
from the date hereof to the Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, and without regard to any factors unique
to the Purchaser, makes it impracticable or inadvisable to purchase the
Securities at the Closing;
 
 
-8-

 
 
 
 
(viii)
the Company meets the current public information requirements under Rule 144 in
respect of the Conversion Shares or Warrant Shares and any other shares of
Common Stock issuable under the Notes or the Warrants;
 
(ix)
the Company has filed with the Commission any required reports under Section 13
or 15(d) of the Exchange Act such that it is in compliance with Rule 144(c)(1)
(or Rule 144(i)(2), if applicable), including, without limitation, any reports
that the Commission requires the Company to amend and/or re-submit; and
 
(x)
the Company has satisfied any other material conditions contained herein or the
other Transaction Documents, including, without limitation those set forth in
Section 2.3 herein.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1            Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company (which for purposes of this Section means the
Company and all of its Subsidiaries) hereby makes the following representations
and warranties to the Purchaser as of each Closing Date:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all or a
majority of the capital stock or other equity interests of each Subsidiary free
and clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities. If the Company has no subsidiaries, all other references to the
Subsidiaries or any of them in the Transaction Documents shall be disregarded.
 
 
-9-

 
 
 
 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document; (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. The Notes and Warrants
are duly authorized and their issuance has been authorized , when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer and the security
interest provided for in the Transaction Documents. The Conversion Shares and
Warrant Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.
 
(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not, except as set
forth on Schedule 3.1(d): (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except Liens in favor of the
Purchaser) upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected; or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
 
-10-

 
 
 
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Sections 4.3 and 4.14 of this
Agreement; and (ii) the filing of Form D with the Commission and such filings as
are required to be made under applicable state securities laws (the “Required
Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Conversion Shares and the Warrant Shares,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Conversion Shares
and Warrant Shares at least equal to 100% of the Required Minimum on the date
hereof.
 
(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Company
as of the date hereof. The Company has not issued capital stock since its most
recently filed periodic report under the Exchange Act except as set forth on
Schedule 3.1(g), except the issuance of shares of Common Stock to employees
pursuant to the Company’s incentive plans and except pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act as set forth on
Schedule 3.1(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents as set forth on Schedule 3.1(g). There
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents except as set forth on Schedule 3.1(g). The issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities
except as set forth on Schedule 3.1(g). All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Securities. There are no
stockholders’ agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. None of the Company’s or any Subsidiary’s capital stock is subject
to preemptive rights or any other similar rights or any Liens suffered or
permitted by the Company or any Subsidiary. There are no (i) outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing material Indebtedness of the Company or any
of its Subsidiaries or by which the Company or any of its Subsidiaries is or may
become bound; (ii) financing statements securing obligations in any amounts
filed in connection with the Company or any of its Subsidiaries; (iii)
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act (except pursuant to this Agreement); (iv) outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (v) securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities. Neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and neither the Company
nor any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Reports which are not so disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect. The Company has furnished to
the Purchasers true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof, and the Company’s
bylaws, as amended and as in effect on the date hereof.
 
 
-11-

 
 
 
 
(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof in a timely manner, for the two (2) years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”). As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof and except as set forth in Schedule 3.1(i): (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect; (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission; (iii) the Company has not altered its method of accounting; (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock; and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable federal securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least (1) Trading Day prior
to the date that this representation is made.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties except as set forth in Schedule 3.1(j), or against or
affecting the Company’s current or former officers or directors in their
capacity as such, before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company that is likely to lead to
action that can reasonably be expected to result in a Material Adverse Effect.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
 
-12-

 
 
 
 
(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
material compliance with all U.S. federal, state, local and foreign laws and
regulations known to it relating to employment and employment practices, terms
and conditions of employment and wages and hours, except where the failure to be
in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(l) Compliance. Neither the Company nor any Subsidiary, except as set forth on
Schedule 3.1(l): (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived); (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority; or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
 
(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permit”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Trading Market and has no knowledge of any facts or circumstances that could
reasonably lead to delisting or suspension of the Common Stock by the Trading
Market in the foreseeable future. Since 2013, (i) the Common Stock has been
listed or designated for quotation on the Trading Market, (ii) trading in the
Common Stock has not been suspended by the Commission or the Trading Market, and
(iii) the Company has received no communication, written or oral, from the
Commission or the Trading Market regarding the suspension or delisting of the
Common Stock from the Trading Market. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
 
-13-

 
 
 
 
(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except as set forth in Schedule 3.1(n) and except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and, the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(o) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as necessary or required
for use in connection with their respective businesses as presently conducted
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). As used herein, the
businesses of the Company and Subsidiaries as presently conducted means the
business of hemp and hemp derived CBD. None of, and neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights except as disclosed in Schedule
3.1(o). The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(p) Transactions with Affiliates and Employees. Except as set forth on Schedule
3.1(p), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits.
 
(q) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”) and determined that such controls and procedures were
ineffective. The Company presented in its most recently filed periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Company and its Subsidiaries.
 
 
-14-

 
 
 
 
(r) Certain Fees. Other than as set forth on Schedule 3.1(r), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
(s) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights. Other than pursuant to this Agreement, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company or any Subsidiaries.
 
(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. Other than as set forth on Schedule 3.1(v), the
Company has not, in the twelve (12) months preceding the date hereof, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
 
(w) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.
 
(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made and when made, not misleading. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
 
-15-

 
 
 
 
(y) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(z) No General Solicitation. Neither the Company nor any Person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchaser and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
(aa) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other Person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity; (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law; or (iv) violated in any material respect
any provision of FCPA.
 
(bb) Accountants. The Company’s accounting firm is set forth on Schedule 3.1(bb)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.
 
(cc) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(dd) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ee) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ff) Stock Option Plans. The Company has not knowingly granted, and there is no
and has been no Company policy or practice to knowingly grant, stock options
prior to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their financial results or prospects.
 
(gg) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
 
 
-16-

 
 
 
 
(hh) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(ii) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(jj) Conduct of Business. The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business purpose as
described in its SEC Reports, except for the absence of which would not
reasonably be expected to result in a Material Adverse Effect. The Company
believes that the transaction of its business, including sales of its
hemp-derived products are in compliance with all applicable regulations since
all of its products that contain hemp, contain less than 0.3% THC content and
are sold only in states in the United States that have not prohibited the sale
of hemp products. No regulatory authority has indicated that it will prohibit
the trading of the Company’s securities based upon its sale of CBD products nor
will the Purchaser be prohibited from depositing, clearing or settling the
Conversion Shares or Warrant Shares, including through DTC or otherwise, on
account of the Company’s sale of CBD products or transaction of its business.
 
(kk) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
 
(ll) Indebtedness. The Company on the date hereof, has no Indebtedness other
than as set forth in Schedule 3.1(n). As of the Closing Date, except for the
senior Indebtedness as set forth and identified in Schedule 3.1(n), no
Indebtedness or other claim against the Company is senior to or pari passu with
the Notes in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than Indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby). Neither the Company nor any of its (i) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (ii) is in
violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iii) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement.
 
 
-17-

 
 
 
 
(mm) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. and that no Purchaser is (i) an
officer or director of the Company or any of its Subsidiaries, (ii) to its
knowledge, an Affiliate of the Company or any of its Subsidiaries, or (iii) to
its knowledge, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Exchange Act. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Purchaser or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.
 
(nn) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
(oo) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or any Subsidiary.
 
(pp) Shell Company Status. The Company is not presently and has not been an
issuer identified as a “Shell Company” except as set forth in Schedule 3.1(pp).
 
(qq) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 10% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities (a “Solicitor”), any general partner
or managing member of any Solicitor, and any director, executive officer or
other officer participating in the offering of any Solicitor or general partner
or managing member of any Solicitor.
 
(rr) Full Disclosure. No representation or warranty by the Company in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
the Purchasers pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.
 
 
-18-

 
 
 
 
3.2            Representations and Warranties of the Purchaser. Each Purchaser,
individually for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of each Closing Date to the Company as
follows (unless as of a specific date therein in which case they shall be
accurate as of such date):
 
(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
 
(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws).
Purchaser understands that any transfer of the Securities will be made only in
compliance with the Securities Act and applicable state securities laws. The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.
 
(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts the
Notes or exercise the Warrants it will be an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.
 
(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser acknowledges that it must
bear the economic risk of an investment in the Securities for an indefinite
period of time because, among other things, the Securities have not been
registered under the Securities Act, and, therefore, cannot be sold,
transferred, pledged, or otherwise disposed of unless they are subsequently
registered under the Securities Act and the applicable state securities laws or
the Purchaser delivers an opinion of counsel to the Company (in reasonably
acceptable form and substance to the Company) that an exemption from such
registration is available).
 
(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
-19-

 
 
 
 
(f) Access to Information. In order to adequately evaluate the merits and risks
of an investment in the Company, the Purchaser has had an opportunity to (i) ask
questions and receive answers from the Company and its representatives
concerning the Company and the Purchaser’s investment therein, and (ii) obtain
any additional information which the Purchaser has requested with respect to the
Company and the Purchaser’s investment therein.
 
(g) No Government Approval. The Purchaser understands that no federal or state
governmental agency has passed upon or will pass upon the Securities or has made
or will make any finding or determination as to the fairness of investment in
the Securities.
 
(h) Agreement. The Purchaser has been furnished and has read, understands and is
fully familiar with, this Agreement and the Transaction Documents, which will
govern the Securities.
 
(i) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1            
Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, at the Company’s sole expense in the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in substantially the following
form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
-20-

 
 
 
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the Company’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.
 
(c) Certificates evidencing the Conversion Shares or the Warrant Shares shall
not contain any legend (including the legend set forth in Section 4.1(b)
hereof): (i) while a registration statement covering the resale of such security
is effective under the Securities Act; (ii) following any sale of such
Conversion Shares or Warrant Shares pursuant to Rule 144; (iii) if such
Conversion Shares or the Warrant Shares are eligible for sale under Rule 144; or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall upon request of a Purchaser and
at the Company’s sole expense cause its counsel (or at the Purchaser’s option,
counsel selected by the Purchaser) to issue a legal opinion to the Transfer
Agent promptly after any of the events described in (i)-(iv) in the preceding
sentence if required by the Transfer Agent to effect the removal of the legend
hereunder (with a copy to the applicable Purchaser and its broker). If all or
any portion of any Note or Warrant is converted or exercise, respectively, at a
time when there is an effective registration statement to cover the resale of
the Conversion Shares or Warrant Shares, respectively, or if such Conversion
Shares or Warrant Shares may be sold under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Conversion Shares or Warrant Shares shall be issued
free of all legends. The Company agrees that following such time as such legend
is no longer required under this Section 4.1(c), it will, no later than two (2)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Conversion Shares or the Warrant
Shares, as applicable, issued with a restrictive legend (such third (3rd)
Trading Day, the “Legend Removal Date”), instruct the Transfer Agent to issue
and deliver or cause to be delivered to the Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for the Conversion Shares or the Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser.
 
(d) In addition to the Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
$1,000 per Trading Day for each Trading Day after the Legend Removal Date until
such certificate is issued without a legend. Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and the Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.2            Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Conversion
Shares or Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against the Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.
 
 
 
-21-

 
 
 
 
4.3           Furnishing of Information; Public Information.
 
(a) The Company covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
(b) At any time during the period commencing from the six (6)-month anniversary
of the date hereof and ending at such time that all of the Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to the Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two (2%) percent of the aggregate Subscription Amount
of the Purchaser’s Securities that continue to be held by such Purchaser on the
day of a Public Information Failure and on every thirtieth (30th) day (pro-rated
for periods totaling less than thirty days) thereafter until the earlier of (a)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required for the Purchaser to transfer the
Conversion Shares or Warrant Shares pursuant to Rule 144. The payments to which
a Purchaser shall be entitled pursuant to this Section 4.3(b) are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Public Information Failure,
and the Purchaser shall have the right to pursue all remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief.
 
4.4            Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.5            Conversion and Exercise Procedures. The form of Notice of
Conversion or Notice of Exercise included in any Note or Warrant, respectively,
sets forth the totality of the procedures required of the Purchaser in order to
convert such Note or exercise such Warrant. Without limiting the preceding
sentences, no ink-original Notice of Conversion or Notice of Exercise shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required in order to convert
the Notes or exercise the Warrants, respectively. No additional legal opinion,
other information or Notice of Exercise instructions shall be required of the
Purchaser to convert such Note or exercise such Warrant, respectively. The
Company shall honor conversions of any Note or exercise of any Warrant, and
shall deliver Conversion Shares or Warrant Shares, respectively, in accordance
with the terms, conditions and time periods set forth in the Transaction
Documents.
 
4.6            Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.
 
 
 
-22-

 
 
 
 
4.7            Material Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
of its subsidiaries, nor any other Person acting on its behalf, will provide the
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
information is disclosed to the public, or the Purchaser shall have entered into
a written agreement with the Company regarding the confidentiality and use of
such information. The Company understands and confirms that the Purchaser shall
be relying on the foregoing covenant in effecting transactions in securities of
the Company.
 
4.8            Use of Proceeds. The Company shall use the net proceeds as set
forth in Schedule 4.8.
 
4.9            Indemnification of Purchaser. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold the Purchaser and its
directors, officers, managers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
managers, shareholders, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any the Purchaser Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents. If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, the Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (x) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (y) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement or in the other Transaction Documents.
The indemnification required by this Section 4.9 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnification
contained herein shall be in addition to any cause of action or similar right of
any Purchaser Party against the Company or others and any liabilities the
Company may be subject to pursuant to law.
 
4.10            Reservation and Listing of Securities and SEC Filings.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 100% of the Required Minimum on
such date, then the Board of Directors shall use commercially reasonable efforts
to amend the Company’s Articles of Incorporation to increase the number of
authorized but unissued shares of Common Stock to at 100% of the Required
Minimum at such time, as soon as possible and in any event not later than the
75th day after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to Required Minimum on the date of such application; (ii)
take all steps necessary to cause such shares of Common Stock to be approved for
listing or quotation on such Trading Market as soon as possible thereafter;
(iii) provide to the Purchaser evidence of such listing or quotation; and (iv)
maintain the listing or quotation of such Common Stock on any date at least
equal to the Required Minimum on such date on such Trading Market or another
Trading Market.
 
 
 
-23-

 
 
 
 
4.11            Subsequent Equity Sales.
 
(a) For so long as any of the Notes remain outstanding, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, Exercise
Price or exchange rate or other price that varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the trading price or
quotations for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may be subject
to a “put” wherein a third party may require the Company to issue securities at
a future determined price.
 
(b) The Purchaser shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages. Notwithstanding the foregoing, this Section 4.11 shall
not apply in respect of an Exempt Issuance, except that no Variable Rate
Transaction shall be an Exempt Issuance.
 
4.12            Certain Transactions and Certain Acknowledgements and
Obligations of the Company. Each Purchaser, severally and not jointly, covenants
and agrees, so long as such Purchaser holds any Notes, that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales (as such term is defined in Rule 200 of Regulation SHO
of the Exchange Act) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Company’s Common Stock)
during the period commencing with the execution of this Agreement and ending on
the earlier Maturity Date (as defined in the Notes) of the Notes or the full
repayment or conversion of the Notes of such Purchaser; provided that this
provision shall not prohibit any sales made where a corresponding Notice of
Conversion or Notice of Exercise, as applicable, is tendered to the Company and
the shares received upon such conversion or exercise are used to close out such
sale (a “Prohibited Short Sale”). Notwithstanding the foregoing, solely with
respect to any Purchaser that has acquired securities from the Company pursuant
to a prior securities purchase agreement (collectively, the “Prior Securities”),
such Purchaser shall not be deemed to have consummated any Prohibited Short
Sales at any given time of determination. So long as any of the Securities
covered by the Transaction Documents shall remain outstanding:
 
(a)            the Company shall timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act and the
Company shall meet the current public information requirements of Rule 144(c)
under the Securities Act as of the end of the period in question, (b) the
Company shares of common stock must be DWAC Eligible and not subject to a “DTC
chill”, (c) the Conversion Shares or Warrant Shares, as applicable, shall be
deemed “freely tradeable” shares (for the purposes of this sub-section, “freely
tradeable” shares shall mean that such shares are eligible for resale pursuant
to Rule 144 (provided the Company is compliant with its current public
information requirements) promulgated by the Commission pursuant to the
Securities Act or such shares are the subject of a then effective registration
statement) after the applicable holding period for purpose of Rule 144 or
effectiveness of a registration statement under the Securities Act, and (d) the
Common Stock is trading on any Trading Market (subject to any volume
restrictions set forth in the Note) and all of the shares issuable pursuant to
the Transaction Documents are listed or quoted for trading on any Trading Market
(and the Company believes, in good faith, that trading of the Common Stock on
any Trading Market will continue uninterrupted for the foreseeable future), (e)
there has been no public announcement of a pending or proposed Fundamental
Transaction or Change of Control Transaction that has not been consummated, and
(f) the applicable Holder is not in possession of any information provided by
the Company, any of its Subsidiaries, or any of their officers, directors,
employees, agents or Affiliates, that constitutes, or may constitute, material
non-public information..
 
 
-24-

 
 
 
 
4.13           Securities Laws Disclosure; Publicity. The Company shall (a) by
9:30 a.m. (New York City time) on the Trading Day immediately following the
Initial Closing Date and execution by the Company and Purchasers of this
Agreement, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. From and after the issuance of
such press release, the Company represents to the Purchaser that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchaser by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
filing of the press release, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Purchasers or any of their affiliates, on the other hand, shall
terminate. The Company and the Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor the Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of the Purchaser, or without
the prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Purchaser, or include the name of the Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of the Purchaser, except: (a) as required by federal
securities law in connection with any registration statement contemplated by
this Agreement and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchaser with prior notice of such disclosure permitted under this clause (b).
Notwithstanding anything in any Transaction Document to the contrary, to the
extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser's consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality with
respect to, or a duty not to trade on the basis of, such material, non-public
information except as otherwise provided under Applicable Law.
 
4.15           Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of the Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchaser at the Initial Closing under applicable securities or “Blue Sky” laws
of the states of the United States, and shall provide evidence of such actions
promptly upon request of the Purchaser.
 
 
ARTICLE V
MISCELLANEOUS
 
5.1           Termination. This Agreement may be terminated by the Purchaser, as
to the Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchaser, by written
notice to the other parties, if the Closing has not been consummated on or
before December 1, 2019; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).
 
5.2           Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any Notice of Conversion or Notice of Exercise delivered by the
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of the Conversion Shares or Warrant Shares to the Purchaser.
Notwithstanding the foregoing, the firm of Gracin & Marlow, LLP, counsel to the
Purchasers shall be entitled to receive out of the proceeds distributed at the
Closing its actual attorneys’ fees and the Purchasers shall be entitled to
withheld from the proceeds distributed at the Closing their due diligence fees,
minus the $15,000 deposit (or such lesser amount) it received from the Company.
 
 
 
-25-

 
 
 
 
5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 12:00 p.m. (New
York City time) on a Trading Day; (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 12:00 p.m. (New York City time) on any
Trading Day; (iii) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service; or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchasers holding at least 50.1% in
interest of the Notes then outstanding or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought, provided that
if any amendment, modification or waiver disproportionately and adversely
impacts a Purchaser (or group of Purchasers), the consent of such
disproportionately impacted Purchaser (or group of Purchasers) shall also be
required. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any proposed amendment or waiver that disproportionately, materially and
adversely affects the rights and obligations of any Purchaser relative to the
comparable rights and obligations of the other Purchasers shall require the
prior written consent of such adversely affected Purchaser. Any amendment
effected in accordance with accordance with this Section 5.5 shall be binding
upon each Purchaser and holder of Securities and the Company. No consideration
(other than reimbursement of legal fees) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, all holders of the Notes or all
holders of the Warrants (as the case may be). From the date hereof and while any
Notes or Warrants are outstanding, the Company shall not be permitted to receive
any consideration from a Purchaser or a holder of Notes or Warrants that is not
otherwise contemplated by the Transaction Documents in order to, directly or
indirectly, induce the Company or any Subsidiary (i) to treat such Purchaser or
holder of Notes or Warrants in a manner that is more favorable than to other
similarly situated Purchasers or holders of Notes or Warrants, as applicable, or
(ii) to treat any Purchaser(s) or holder(s) of Notes or Warrants in a manner
that is less favorable than the Purchaser or holder of Notes or Warrants that is
paying such consideration; provided, however, that the determination of whether
a Purchaser has been treated more or less favorably than another Purchaser shall
disregard any other securities of the Company purchased or sold by any
Purchaser. The Company has not, directly or indirectly, made any agreements with
any Purchaser relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents.
 
5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser”.
 
 
 
-26-

 
 
 
 
5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.
 
5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.9, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
5.10           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
 
5.11           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion or exercise of any
Note or Warrant, respectively, the Purchaser shall be required to return any
shares of Common Stock subject to any such rescinded conversion notice
concurrently with the return to the Purchaser of the aggregate Exercise Price
paid to the Company for such shares.
 
 
 
-27-

 
 
 
5.14           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16           Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17           Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Purchaser with respect to Indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Purchaser to the unpaid principal balance of
any such Indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.
 
5.18           Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20           Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.21           WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
 
[Signature Pages Follow]
 
 
-28-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
EXACTUS, INC.
Address for Notice:
80 NE 4th Avenue, Suite 28 Delray Beach, FL 33483
 
By: /s/ Emiliano Aloi
Name: Emiliano Aloi
Title: President & CEO
 
 
Fax: _____________
 

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
-29-

 
 
[PURCHASER SIGNATURE PAGES TO EXACTUS, INC. SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: 3i, LP
 
 
Signature of Authorized Signatory of Purchaser:

/s/ Maier Tarlow                                             

 
Name of Authorized Signatory:

/s/ Maier Tarlow                                             
Title of Authorized Signatory:

Authorized Signor                                          

Email Address of Authorized Signatory:

____________________________________
Facsimile Number of Authorized Signatory:
____________________________________
 
Address for Notice to Purchaser:
 
#####
#####
#####
 
Closing Principal Amount:

$833,333.33
 
Closing Subscription Amount:
$750,000.00
 
 
EIN Number: #####                              

 
 
 
-30-

 
SCHEDULE 3.1(j)
 
LEGAL MATTERS
  
Krassen Matter:
 
In July 2018 Exactus received notice of the expiration and termination of a
license agreement dated January 19, 2016 acquired through the Share Exchange by
our subsidiary Exactus BioSolutions, Inc that the Company recognized as an
intangible asset from Digital Diagnostics, Inc. (“Digital Diagnostics”) related
to our FibriLyzer and MatriLyzer technologies.  In addition, on December 14,
2018 we received a letter from KD Innovation, Ltd. (“KDI”) and Dr. Krassen
Dimitrov, our former director seeking payment for alleged past due consulting
fees from June 2017 through November 2018 pursuant to a Consulting Agreement
dated January 20, 2016.  On January 23, 2019, Digital Diagnostics, made a demand
for compensation against the Company in connection with an alleged breach of a
License Agreement. Under the terms of these agreements, the parties are required
to arbitrate claims.  Although we dispute the material allegations made by
Digital Diagnostics and KDI, if such actions were successful damages could be
awarded against us.
 
On December 14, 2018, the Company received a termination and demand notice from
KD Innovation, Ltd, an entity 100% owned by a former Board member, in connection
with a consulting agreement KDI entered into with the Company’s subsidiary,
Exactus Biosolutions, Inc., on or about January 20, 2016. No lawsuit has been
filed; however, in the event a lawsuit is filed, the Company intends to
vigorously contest the matter.
 
Gilbert Matter:
 
Jonathan R. Gilbert v. Exactus Inc.:  On September 25, 2019, Jonathan Gilbert
served a Complaint on the Company in the courts of Nassau County, New York. The
Company promptly filed a Notice of Removal based on jurisdictional claims for
lack of personal jurisdiction and diversity. Mr. Gilbert is a former director of
the Company and is seeking relief based upon the alleged issuance of certain
Stock Options granted to him. The Company denies the Stock Option Agreement was
properly authorized, and if authorized the Stock Options were not vested and
were forfeited by the terms of the Stock Option Award Agreement and the 2019
Equity Incentive Plan of the Company. The Company intends to vigorously defend
the allegations as it believes the claims of Mr. Gilbert are completely without
merit.
 
 
 
 
-31-

 
 
SCHEDULE OF PURCHASERS
 
Initial Closing Date Schedule of Purchasers [to be provided]
 
(1)
(2)
(3)
(4)
Purchaser
Principal Amount of
Initial Notes
Initial Subscription Amount
Initial Warrants
 
 
 
 
3i, LP
$833,333,33
$750,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 


 
-32-

 

 
Second Closing Date Schedule of Purchasers [to be provided]
 
(1)
(2)
(3)
(4)
Purchaser
Principal Amount of
Second Notes
Second Subscription Amount
Second Warrants
 
 
 
 
3i, LP
$277,777.77
$250,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 


 
-33-

 
 

Third Closing Date Schedule of Purchasers [to be provided]
 
(1)
(2)
(3)
(4)
Purchaser
Principal Amount of
Third Notes
Third Subscription Amount
Third Warrants
 
 
 
 
3i, LP
$833,333.33
$750,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 


 
-34-

 


 
EXHIBIT A
 
Form of Senior Secured Convertible Note
 
 
 
 
 
 
 
 
 
 
 
 


 



 
 
 

EXHIBIT B
 
 
Registration Rights Agreement
 
 
 
 
 
 
 
 


 



 
 
 
 
 
EXHIBIT C
 
Form of Security Agreement
 
 
 
 
 
 

 



 


EXHIBIT C-1
 
Intellectual Property Security Agreement
 
 
 
 
 
 
 
 
 
 

 



 
 
 
EXHIBIT C-2
 
Form of Subsidiary Guarantee
 
 
 
 
 
 
 
 

 



 
 
 

EXHIBIT D
 
Form of Transfer Agent Instruction Letter
 
 
 
 
 
 
 
 

 



 
 
 

EXHIBIT E
 
Form of Warrant
 
 
 
 
 

 
 
 
 


 



 
 

 
EXHIBIT F
 
Perfection Certificate
 

 


 
 

 
DISCLOSURE SCHEDULES
 
(Securities Purchase Agreement)
 
 
The following are the Disclosure Schedules (the “Disclosure Schedules”) referred
to in that certain Securities Purchase Agreement, dated as of November 27, 2019
(the “Agreement”), by and between Exactus, Inc., a Nevada corporation (the
“Company”), and the purchaser identified on the signature pages
 
 
 
 
 


 
 
 
 
 

 


